Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claim Interpretation
In claim 22, the term “flat coil” is understood to refer to a two-dimensional coil, in contrast to a three-dimensional form-wound coil. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-13 & 17-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
New method claim 22 recites the steps of “arranging the layers of the mica strip, one below another, and/or the layers of the cover strip, one below another, displaceable relative to 
This is new matter since with respect to the step of “arranging the layers of the mica strip, one below another, and/or the layers of the cover strip, one below another” such that the layers are “displaceable relative to one another” and the step of “enabling the layers to move relative to one another when the coil is initially wound as a flat coil”, the published specification ¶[0045] teaches “[t]he displacements [between mica strip layers 15 and/or the layers of cover strip 16] are a constructive feature of the coils 13 which results due to the manufacturing process.” In particular, the specification teaches displacement occurs in the molding process (step S3).  In contrast, the claimed steps of “arranging the layers of the mica strip, one below another, and/or the layers of the cover strip, one below another” and “initially w[inding the coil] as a flat coil” occur in steps S1 and S2 (Fig.9): “Subsequently in a step S2, the layers of mica strip 15 and cover strip 16 are applied to the flat coil, in other words before deformation to form the form-wound coil” (¶[0044]).  
Claims 11-13 & 17-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 22, the steps of “arranging the layers of the mica strip, one below another, and/or the layers of the cover strip, one below another” such that the layers are “displaceable relative to one another” and the step of “enabling the layers to move relative to one another when the coil is initially wound as a flat coil” are vague and indefinite in scope because they appear to refer to results due to the manufacturing process”, in particular, in the molding process (step S3). There is no discussion of displacement with respect to the arrangement of the layers and flat winding of the coil in step S1 or S2 (¶[0044]; Fig.9). 
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 17-22, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Takigawa et al. (US 6,130,496) in view of Klaussner et al. (US Pat.Pub.2005/0194551) and Lang et al. (US 9,112,400).
Regarding claim 22, Takigawa teaches a method of manufacturing a coil 2 of a stator winding of an electric machine, the method comprising: 
providing a woven fabric 9 (semiconductive woven cloth of composite tape 10; c.6:50-51) and providing a film 11 (non-binding film layer of composite tape 10; c.5:58-60) of a second high-performance polymer (e.g., PTFE (polytetrafluoroethylene); c.6:57-62); and
winding a plurality of windings (conductors) 3 in common with a number of layers of a mica strip (insulating layer/ground wall) 4 (c.1:40-2; c.7:11-13; c.8:8-11; Fig.5);
 winding a number of layers of a cover strip (corona-preventive composite tape) 10 onto the layers of the mica strip 4 (c.8:60-61; Fig.5); 

arranging the layers of the mica strip 4, one below another, and/or the layers of the cover strip 10, one below another, displaceable relative to one another (i.e., before impregnation, the layers forming mica strip 4 are inherently displaceable relative to one another since they are wound around the conductor; also, non-bonding film 11 of cover strip 10 allows displacement relative to semiconductive tapes 12 and mica strip 4 after impregnation; c.5:56-61; c.6:1-11; c.7:31-43; Fig.5).  
    PNG
    media_image1.png
    596
    920
    media_image1.png
    Greyscale



But, regarding the first difference, Klaussner teaches a multi-layer cover (corona shield) 54 for an electrical machine including a substrate or carrier 10 and a coating 12, where the substrate or carrier 10 comprises a woven fabric 40/41 made of optical fibers in the form of glass (¶[0006]; ¶[0080]-¶[0084]; Figs.5-5a).  Klaussner teaches glass base material fabric is known for corona shielding (¶[0006]).  

    PNG
    media_image2.png
    270
    363
    media_image2.png
    Greyscale

Thus, it would have been obvious before the effective filing date to form Takigawa’s woven fabric from glass fiber since Klaussner teaches glass fabric is known for providing corona shielding.  
Regarding the second difference, Lang teaches a method for manufacturing a coil of a stator winding of an electric machine, the method comprising: winding the coil (formed of 
Thus, it would have been obvious before the effective filing date to manufacture the coil of Takigawa and Klaussner by initially winding a flat coil, subsequently winding with the layers of the mica strip and the layers of the cover strip, and subsequently molding to form a three-dimensional form-wound coil since Lang teaches this method would have provided simpler coil formation and cost savings. Since Takigawa teaches winding the coil 3 with the layers of the mica strip 4 and the layers of the cover strip 10, as well as a non-bonding layer 11, the layers are “enabled to move relative to one another” during the initial winding of the flat coil per Lang.  
Regarding claim 17, the combination teaches the claimed method including, in Lang, an electric machine 20 comprising: a stator 30 and a rotor 26; said stator being formed with stator slots 33 and having a stator winding introduced in said stator slots; said stator winding having coils 35 (c.1:19-38; Fig.1). Similarly, Takigawa teaches an electric machine comprising: a stator 1 and a rotor (not shown); said stator being formed with stator slots 7 and having a stator winding 2 introduced in said stator slots; said stator winding having coils (c.5:25-48; Figs.1-3).
. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Takigawa, Klaussner & Lang, further in view of Eder et al. (US Pat.Pub.2016/0374236).
Regarding claim 11, Takigawa, Klaussner & Lang teach the claimed method but do not further teach the first high-performance polymer (i.e., the woven cloth 9 in Takigawa; c.6:50-51) is an aramid, per se.
But, Eder teaches a corona shielding paper including a woven material comprising aramid (¶[0021]).
It would have been obvious before the effective filing date to form the cover strip of Takigawa, Klaussner & Lang from an aramid since Eder teaches this material was known to be used for corona prevention.  
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Takigawa, Klaussner, Lang & Eder, further in view of Holzmueller (US Pat.Pub.2017/0244294).
Regarding claim 12, Takigawa, Klaussner, Lang & Eder teach the claimed method but do not teach the second high- performance polymer (i.e., the non-binding film 11 in Takigawa; c.5:58-60) comprises a polyimide, per se.
But, Holzmueller teaches an insulation for a downhole motor comprising a polyimide film/tape coated with ePTFE-based material, to provide a barrier to moisture (¶[0098]).
.  
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Takigawa,  Klaussner & Lang, further in view of Holzmueller.
Regarding claim 12, Takigawa,  Klaussner & Lang teach the claimed method but do not teach the second high-performance polymer (i.e., the non-binding film 11 in Takigawa; c.5:58-60) comprises a polyimide, per se.
But, Holzmueller teaches an insulation for a downhole motor comprising a polyimide film/tape coated with ePTFE-based material, to provide a barrier to moisture (¶[0098]).
Thus, it would have been obvious before the effective filing date to modify Takigawa,  Klaussner & Lang and provide a polyimide as a second high-performance polymer since Holzmueller teaches this material would have provided insulation and barrier to moisture.  

Response to Arguments
Applicant's arguments filed 14 February 2022 have been fully considered but they are not wholly persuasive. 
With respect to Takigawa as applied to new method claim 22, applicant argues the Fig.4 embodiment does not teach the steps of “arranging the layers of the mica strip, one below another, and/or the layers of the cover strip, one below another, displaceable relative to one another” and “enabling the layers to move relative to one another when the coil is initially wound as a flat coil, subsequently winding with the layers of the mica strip and the layers of the cover strip, and subsequently molding to form a three-dimensional form-wound coil” since Takigawa 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BURTON S MULLINS whose telephone number is (571)272-2029. The examiner can normally be reached 9-5.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BURTON S MULLINS/Primary Examiner, Art Unit 2832